Citation Nr: 0628284	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected hemorrhoids.  

2.  Entitlement to an increased rating for the service-
connected degenerative joint disease of the lumbar spine, 
currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected right shoulder bursitis with degenerative joint 
disease, currently rated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1973 to October 1973 
and from December 1980 to July 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2001 and May 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

In the September 2001 rating decision, the RO granted, inter 
alia, service connection for hemorrhoids and denied service 
connection for a right ankle and right foot disability.  The 
veteran disagreed with the initial noncompensable rating 
assigned to the service-connected hemorrhoids and disagreed 
with the denial of service connection.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in December 2002.  A 
transcript of his testimony has been associated with the 
claims file.  The veteran testified that his claimed right 
ankle disability and right foot disability was really one 
disability, not two separate disabilities.  

In a January 2003 rating decision, the RO granted service 
connection for status post right ankle trauma with limitation 
of motion.  To the Board's knowledge, the veteran has not 
disagreed with the initial 20 percent rating assigned to that 
disability.  

In the May 2003 rating decision, the RO denied the veteran's 
claims for increased ratings for the service-connected lumbar 
spine disorder and right shoulder disorder.  At the time of 
the May 2003 rating decision, each of these disabilities was 
rated as 10 percent disabling.  During the appeal period, the 
RO issued a rating decision in October 2005 which, inter 
alia, granted an increased rating to 20 percent (effective 
October 12, 2004) for the service-connected right shoulder 
bursitis with degenerative joint disease; and granted an 
increased rating to 20 percent (effective July 2, 2004) for 
the service-connected degenerative joint disease of the 
lumbar spine.  The October 2005 rating decision also granted 
service connection for pain disorder/ major depressive 
disorder with an initial 30 percent rating assigned; and 
granted entitlement to a TDIU, effective from October 12, 
2004.  

The veteran disagreed with the effective dates assigned for 
the increased ratings and the TDIU.  In a January 2006 rating 
decision, the RO granted entitlement to an earlier effective 
date of July 22, 2004 for the grant of a TDIU; granted 
entitlement to an earlier effective dates of October 15, 2002 
(the date on which the RO received the veteran's claims for 
increase currently on appeal) for the increased ratings to 20 
percent for the service-connected degenerative joint disease 
of the lumbosacral spine and for the service-connected right 
shoulder bursitis.    

As the increases from 10 percent to 20 percent for the 
service-connected back and right shoulder disabilities do not 
represent full grants on appeal, the issues remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The issues of earlier effective dates have not been appealed 
and are not before the Board at this time.  Likewise, the 
veteran has not disagreed with the grants of a TDIU and for 
service connection for pain disorder/major depressive 
disorder.


FINDINGS OF FACT

1.  The veteran's service-connected hemorrhoids have not been 
shown to be more than moderate in degree; they are not shown 
to be large or thrombotic, and/or irreducible with excessive 
redundant tissue, nor do they cause persistent bleeding and 
secondary anemia or fissures.

2.  During the entire appeal period, the veteran's service-
connected degenerative joint/disc disease of the lumbar spine 
has been manifested by recurring attacks of pain, 
demonstrable muscle spasm and weakness, osteoarthritic 
changes and narrowing of the joint space with abnormal 
mobility on forced motion, more nearly approximating that of 
a severe disability picture; neither ankylosis of the lumbar 
spine nor significant neurological impairment has been 
demonstrated.  

3.  Since September 23, 2002, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 6 weeks during the past 12 months has not been shown, 
and since September 26, 2003, ankylosis of the thoracolumbar 
spine have not been demonstrated.  

4.  The veteran's service-connected right shoulder bursitis 
with degenerative joint disease is productive of limitation 
of motion that more nearly approximates that of midway 
between the side and shoulder level; ankylosis, flail 
shoulder, false flail joint and/or fibrous union of the 
humerus are not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected hemorrhoids have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2005).

2.  The criteria for the assignment of a 40 percent rating, 
but no higher, for the service-connected degenerative 
joint/disc disease of the lumbar spine have been met.  38 
C.F.R. §§ 4.1 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (2002);  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).

3.  The criteria for the assignment of a 30 percent rating, 
but no higher, for the service-connected right shoulder 
bursitis with degenerative joint disease have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  However, as 
discussed below, the Board finds that the duty-to-assist 
notification provided to the veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In letters dated July 2002, July 2003 and August 2005, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of detailed statements of the case (SOCs), dated in September 
2002 and June 2004, as well as multiple supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore find 
that appropriate notice has been given in this case.  
Further, the claims file reflects that the SOCs and SSOCs 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Moreover, the veteran 
indicated, in an April 2006 signed statement, that he had no 
more information or evidence to give VA to substantiate his 
claims.  Thus, for these reasons, any failure in the timing 
or language of duty-to-assist notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  In a March 2006 
letter to the veteran, he was specifically informed of the 
ruling in the Dingess case, and he was provided with the 
pertinent information regarding effective dates and initial 
ratings.  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

In cases that arise from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In the present appeal, the issue of an initial 
compensable rating for the service-connected hemorrhoids 
falls into this category.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Regarding the present appeal, although 
the Board has thoroughly reviewed all medical evidence of 
record, the Board will focus primarily on the most recent 
medical findings regarding the current level of the veteran's 
service-connected spine and shoulder disabilities.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under 38 C.F.R. § 4.31 (2005), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

A.  Hemorrhoids

The veteran seeks a compensable rating for his service-
connected hemorrhoids.  At his personal hearing before a 
Decision Review Officer (DRO) at the RO in December 2002, the 
veteran reported intermittent bleeding associated with 
hemorrhoids.  The veteran testified that the bloody stool was 
dependent on what he ate, and he treated the hemorrhoids with 
Preparation H or ice packs.  

At VA examination in January 2003, the veteran denied stool 
leakage and reportedly did not use pads.  Historically, the 
veteran had good sphincter control.  The veteran reported a 
history of hemorrhoids with intermittent bleeding.  He was 
seen in VA hospitals in 2001 for hemorrhoids and he was seen 
in a VA clinic in 2002.  On examination, the veteran's 
underwear was not stained.  Hemorrhoidal tags were visible.  
The prostate was not enlarged, and there was no bleeding from 
the anus.  There was no sign of anemia and there were no anal 
fissures noted.  There was no evidence of bleeding, and a 
hemocult test was negative for occult blood.  The diagnosis 
was internal and external hemorrhoids with no current 
bleeding but a history of intermittent bleeding associated 
with dietary pattern.  

At VA examination in September 2005, the veteran reported 
that his hemorrhoids had become progressively worse, with 
episodes of acute bleeding.  The veteran's treatment included 
rectal creams, fiber diet and soaking.  The diagnosis was 
internal hemorrhoids, symptomatic; however no effects on 
daily activities.  

The veteran's hemorrhoids are currently assigned a 
noncompensable rating pursuant to 38 C.F.R. § § 4.114, 
Diagnostic Code 7336, which provides that a noncompensable 
evaluation is warranted for mild or moderate hemorrhoids.  A 
10 percent rating is warranted for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  

Applying the medical evidence in this case to the criteria as 
noted above, the Board finds that the assignment of a 
compensable rating for the service-connected hemorrhoids is 
not warranted.  Although the veteran reports intermittent 
bleeding and discomfort associated with the hemorrhoids, 
persistent bleeding has not been demonstrated, and neither 
the 2003 nor the 2005 VA examination reports indicated that 
the veteran's hemorrhoids were irreducible or that they 
produced excessive redundant tissue.  Furthermore, neither 
anemia nor fissures have been demonstrated.  Thus, the Board 
concludes that the veteran's internal hemorrhoids are no more 
than moderate in degree of severity, and thus, a compensable 
rating is not for application.  To warrant a compensable 
rating, consistently large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue would have to be 
demonstrated, to evidence frequent episodes.  This has not 
been shown at any time during the appeal period.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for the veteran's service-
connected hemorrhoids.  In reaching this decision the Board 
has considered the doctrine of reasonable doubt.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West 2002), 38 C.F.R. § 4.3 (2005).  

B. Lumbar Spine

The veteran seeks an increased rating for the service-
connected degenerative joint/disc disease of the lumbar 
spine.  At VA examination in November 2002, the veteran 
reported stiffness in the lumbar area and daily pain at a 
level of 7 on a scale of 10.  The veteran reported frequent 
flare-ups of pain, often lasting for up to two weeks, during 
which time he remained in bed.  The veteran reported the most 
recent flare-up about two months earlier, which five other 
similar flares within the past year.  

Precipitating factors including sitting for any long period, 
bending forward and then straightening up.  Alleviating 
factors include stretches, anti-inflammatory medicine and a 
heating pad.  The veteran denied bladder or bowel 
dysfunction, and denied any lower extremity numbness or give 
way weakness.  On examination, the spine appeared straight.  
There did seems to be a predominance of right paraspinal 
muscle with a very tender quadratus lumborum on the right.  
Range of motion was 90 active forward flexion, but that was 
painful.  Backward extension was 35 degrees without pain.  
Rotation was 20 degrees right and left, and lateral flexion 
was 30 degrees right and left.  There was no neurological 
abnormality.  Sensation was equal bilaterally.  There was no 
bony tenderness, no constovertebral angle tenderness, no 
swelling or masses in the lumbar area.  Deep tendon reflexes 
were 1+ and equal bilaterally.  Gait was normal.  X-rays of 
the lumbar spine were negative.  

A November 2002 magnetic resonance imaging (MRI) of the 
lumbar spine revealed disc degeneration at L5-S1 with loss of 
T2 disc signal and a posterior disc bulge which narrowed the 
inferior bilateral L5-S1 neural foramina, but did not produce 
significant compression on exiting L5 nerve roots or 
significant spinal canal stenosis.  There was, however, mass 
effect on the traversing right S1 nerve root from the right 
paracentral portion of the posterior disc.  Additionally, 
disc degeneration was noted at L4-5 with loss of height and 
T2 signal and a small posterior central annular tear, with 
resultant mild narrowing of inferior bilateral 
L4-5 neural foramina but without significant mass effect on 
the exiting L4 nerve roots or significant spinal canal 
stenosis.  Furthermore, bilateral facet arthrosis was noted 
at L3-4, L4-5 and L5-S1.  There was no significant spinal 
canal stenosis or neural foraminal narrowing at any lumbar 
level.

A July 2003 private orthopedic examination noted slight 
muscle spasm over the lower thoracic/upper lumbar region.  
The veteran flexed such that his fingertips were just below 
the knee, but he complained of pain.  Extension was fairly 
full and pain-free.  Right and left lateral bending was pain 
free, but he got a jolt afterward.  The impression was 
degenerative disc disease at L4-5, L5-S1, with chronic low 
back pain and no signs or symptoms on physical examination of 
radiculopathy or spinal cord involvement.  

A private orthopedic examination report from August 2003 
indicated muscular protrusion on examination, consistent with 
muscle spasm in the lower thoracic/upper lumbar region on the 
right relative to the left.  With forward flexion, the 
protrusion remained visible and palpable.  The impression was 
degenerative disc disease of the thoracolumbar spine with 
chronic back pain and muscle spasm.  

Another August 2003 private examination report noted the 
veteran's complaints of relatively constant low back pain 
that at times was severe, often radiating like a jolt of 
electricity into the inner aspect of the left thigh.  The 
pain was worse in the morning and aggravated by sitting or 
standing for more than 10-15 minutes.  Local heat helped 
diminish the discomfort.  On examination, the veteran was in 
mild distress with certain movements.  There was increased 
back pain secondary to muscle spasm while performing the 
range of motion examination.  There was tenderness with 
slight muscle spasm over the lower lumbar and sacral area 
(especially L4-5).  Forward flexion caused increased pain and 
spasm though range of motion was virtually full.  Extension 
was relatively pain free and normal.  Lateral flexion was 
limited to 15 degrees on the right and 20 degrees on the left 
because of muscle spasm while rotation was limited to 15 
degrees toward the right and 20 degrees toward the left.  
Lower extremity muscle strength was slightly diminished 
though sensation was intact.  Toe and heel walking was 
satisfactory.  Repetitive bending and squatting were 
difficult.  Straight leg raising was positive in the right at 
45 degrees.  Deep tendon reflexes were 1-2+ equal and 
symmetrical except for trace ankle jerk on the right.  The 
impression was symptomatic lumbosacral degenerative disc 
disease most prominent at L4-5 and L5-S1.  

July 2004 correspondence from the veteran's private doctor 
noted that the veteran was evaluated that month for problems 
related to his back.  The doctor noted that veteran continued 
to be actively symptomatic with low back pain and lower 
extremity radiculopathy.  

An October 2004 VA lumbar spine MRI report notes anatomic 
alignment, normal marrow signal, and normal conus.  There 
were degenerative discs at L4-5 and L5-S1 with decreased 
height at L4/5.  Small left paracentral disc protrusion was 
noted at L4-5 with ventral impression on thecal sac but no 
nerve root compression.  There was no canal stenosis or any 
significant neural foraminal narrowing.  Minor degenerative 
facet changes were also noted.  

At VA examination in December 2004, the veteran reported that 
he no longer used crutches because of the problem with his 
shoulder.  The veteran did not use other assistive devices 
for his lower back, but he did wear a lumbar support belt.  
The veteran reported that he could only walk one block 
because of pain in the lower back and weakness in the lower 
extremities.  The veteran complained of pain in the lumbar 
and lumbosacral area that radiated to the left gluteal area 
and left posterior thigh.  There was no paresthesia of either 
lower extremity.  The veteran denied hospitalization or 
surgery regarding the low back.  Examination of the lumbar 
spine revealed forward bending to 45 degrees, and backward 
bending to 15 degrees.  On instituting those motions actively 
and passively, there was considerable pain at the level of 4-
5.  There was no radiation of pain to the lower extremities 
on instituting motions.  Repetitive backward bending however, 
increased the veteran's subjective pain complaints and 
prevents him from continuing that motion.  The examiner 
indicated that normal forward bending should be 60 degrees, 
and normal backward bending should be 15 degrees.  Side 
bending produced discomfort with side bending to 15 degrees 
to the right and 20 degrees to the left (normal should be 
25).  Thoracolumbar rotation was 45 degrees on the right and 
25 degrees on the left (normal should be 45 degrees 
bilaterally).  The rotation produced  pain both actively and 
passively in both directions.  

Straight leg raising was 70 degrees with pain produced in the 
low back on extremes of those motions, as well as in the 
hamstring area.  Internal rotation was up to 40 degrees, 
external rotation was 60 degrees, and abduction was 50 
degrees.  Those motions were all normal with the exception of 
the straight leg raising which should have been at least 80 
degrees.  However, due to the fact that the lumbar spine 
motion was limited, it was not unusual that straight leg 
raising was limited to 70 degrees.  Patrick/fabere test was 
positive on the left and produced a moderate degree of pain 
in the low back.  

There was spasm palpable in the para-lumbar muscles 
bilaterally.  They appeared to be of a chronic nature, as 
they were ropy in consistency.  That extended to the 
lumbosacral junction.   X-rays of the lumbar spine reveal 
multilevel osteophyte formation.  There was modest disc space 
narrowing of L4-L5.  Vertebral body height was intact.  SI 
joints were unremarkable and pedicles were intact.  The 
impression was multilevel spondylosis deformans; mild 
degenerative disc disease at L4-L5.  After a review of MRI's 
from November 2002 and October 2004 (summarized above, and 
reviewed by the December 2004 examiner), the examiner 
concluded that the veteran had obvious degenerative changes 
in the lumbar spine and the lumbosacral area.  There was 
certainly substantial limitation of motion as documented in 
the physical exam of the lumbar spine.  Repetitive motion 
appeared to increase pain resulting in further limitation of 
motion, especially backward bending.    


In a February 2005 narrative report, the veteran's private 
doctor indicated that the veteran had ongoing lower back pain 
with frequent sciatica.  Physical examination (on February 1) 
was "...most remarkable for a gentleman in moderate distress 
secondary to especially back pain."  The veteran's 
lumbosacral spine was tender with paraspinous spasm, 
especially on the right and mild to moderate limited movement 
in all planes.  Straight leg raising appeared somewhat 
positive on the right at 45 degrees.  

At VA examination in September 2005, the veteran complained 
of low back pain with radiation into the left lower 
extremity.  Examination was positive for muscle spasm in the 
left myofascial lumbar area, severe enough to be responsible 
for abnormal gait or abnormal spinal contour.  Mild kyphosis, 
moderate list, and mild lumbar flattening were noted.  There 
was no lumbar lordosis, scoliosis or reverse lordosis.  There 
was no ankylosis of the spine.  Passive flexion of the lumbar 
spine was 60 degrees, active was 65 degrees, with pain 
starting at 50 degrees.  Extension was to 5 degrees active, 
and 10 degrees passive, with pain at less than 5 degrees.  
Right lateral was to passive 35 degrees with no pain.  Left 
lateral was to 25 degrees, passive to 30 degrees with active 
muscle spasm started at 20 degrees.  Passive rotation was 30 
degrees bilaterally with minimal pain with right rotation.  
There was additional limitation of  motion (10-15 degrees) on 
repetitive use of the joint due to pain, fatigue, weakness 
and lack of endurance, due to pain.  There was no motor loss 
or sensory loss.  Babinski was negative and cranial nerve 
functions were normal.  The diagnosis was degenerative disc 
disease of the lumbar spine manifested by disc degeneration 
with pain.  The disability impacted occupational activities 
because of decreased mobility, problems with lifting and 
carrying, difficulty reaching, lack of stamina, and pain.  
The disability had severe effects of the veteran's ability to 
complete chores, shopping, and prevented the veteran from 
exercising and recreational activities.  

At the outset, the Board points out that the diagnostic 
criteria for the evaluation of spinal disabilities were 
modified during the pendency of this appeal.  See 68 Fed. 
Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-43).  Generally, in a claim for 
an increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

The veteran has been provided notice of the revised 
regulations; thus, the Board finds that we may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Prior to September 26, 2003, applicable diagnostic codes 
include as follows:

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (effective prior to September 26, 2003).

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Also, a 40 percent evaluation is warranted for favorable 
ankylosis and a 50 percent evaluation is warranted for 
unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Finally, traumatic arthritis, under Diagnostic Code 5010 is 
to be rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
regulations pertaining to arthritis have not been amended.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Importantly, this criteria is not applicable in this 
case because the veteran file his claim for increase in 
October 2002, after implementation of the amended regulations 
governing intervertebral disc syndrome as noted hereinbelow.  

Effective on September 23, 2002, the criteria pertaining to 
intervertebral disc syndrome, at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were amended.  Under revised Diagnostic 
Code 5293, effective September 23, 2002 to September 25, 
2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation. Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

All other back disabilities are to be rated pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of height warrants a 10 percent 
disability rating.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005)).

1.  Evaluation of low back prior to September 26, 2003

Service connection was initially granted pursuant to a 
September 2001 rating decision and an initial 10 percent 
rating was assigned under diagnostic code 5295, effective on 
August 1, 2001.  In October 2002, the veteran raised an 
increased rating claim and an increased rating of 20 percent 
was ultimately assigned during the appeal period, and was 
made effective from October 15, 2002, the date of the RO's 
receipt of the increased rating claim.  Thus, the Board does 
not need to consider the veteran's claim prior to September 
23, 2002 (the date on which the ratings for intervertebral 
disc syndrome only were changed).  The Board finds, however, 
that the symptomatology of the veteran's low back disability, 
prior to September 26, 2003, more nearly approximates the 
criteria for the assignment of a 40 percent rating under 
Diagnostic Code 5295, as noted hereinbelow.  

As the medical evidence in this case reflects, the veteran 
has consistently complained of decreased range of motion 
additionally limited by pain, muscle spasm, and increased 
fatigue, weakness, and incoordination.  Although the VA and 
private examination reports from November 2002, July 2003, 
August 2003, December 2004, February 2005 and September 2005 
do not indicate that the veteran's range of motion of the 
lumbar spine was severely limited, to 30 degrees or less for 
example, every examination report in the claims file 
specifically notes demonstrable, or palpable, muscle spasm on 
examination.  Importantly, muscle spasm was specifically 
noted in the lumbar area on examinations in November 2002, 
July 2003, August 2003, December 2004, February 2005 and 
September 2005.  This is a significant finding, revealing 
evidence of chronic muscle spasm resulting in a severe 
overall disability picture.  Moreover, magnetic resonance 
imaging (MRI)'s in November 2002 and November 2004 confirm 
the presence of disc bulge at L5-S1 and disc degenerative at 
L4-5 with disc space narrowing.  In light of the consistently 
demonstrated muscle spasm on examinations, coupled with the 
objective findings on MRI reports, the Board finds that the 
veteran's assertions regarding the severity of his lumbar 
spine disability are supported by the objective findings in 
this case.  

Thus, the Board finds 40 percent rating under Diagnostic Code 
5295, lumbosacral strain, is consistent with a severe loss of 
spine motion, given the veteran's complaints of additional 
pain on motion and demonstrable muscle spasm.  

Prior to September 26, 2003, the Board must also consider a 
rating under the criteria for intervertebral disc syndrome 
based on incapacitating episodes.  Although the veteran 
reported, at his VA examination in November 2002, that he 
suffered from six incapacitating episodes, each of 2-weeks 
duration, the Board finds that the criteria are not met for a 
rating in excess of 40 percent under diagnostic code 5293 (in 
effect from the date of claim - October 2002).  To warrant a 
rating based on incapacitating episodes of intervertebral 
disc syndrome, the incapacitating episodes must require bed 
rest prescribed by a doctor.  See Note (1) under 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  In this case, the 
veteran reported that he stayed in bed during his flare-ups; 
however the record does not contain any evidence showing 
treatment for incapacitating episodes or that a doctor ever 
prescribed bed rest for incapacitating episodes.  Thus, the 
assignment of a rating in excess of 40 percent is not for 
application under Diagnostic Code 5293 prior to September 26, 
2003.  

Based on the evidence of record prior to September 26, 2003, 
the Board finds that the veteran's complaints of pain are 
substantiated by the objective evidence of record, and in 
resolving all doubt in the veteran's favor, the Board finds 
that the veteran's service-connected low back disability 
warrants the assignment of a 40 percent rating, but no higher 
based on the criteria in effect prior to September 26, 2003.  

2.  Evaluation of low back from September 26, 2003

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
and separate evaluations for orthopedic and neurological 
manifestations that had been part of the criteria of 
Diagnostic Code 5293 in effect in September 2002.  

The Board now turns to whether a rating in excess of 40 
percent is warranted for the lumbar spine disorder under the 
General Formula for rating diseases and injuries of the 
spine, which became effective on September 26, 2003.  Under 
the General Formula, a 20 percent rating is assigned if the 
veteran's forward flexion is limited to 60 degrees.  A 40 
percent rating is assigned when either forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine is 
demonstrated.  To warrant a higher, 50 percent rating, the 
evidence would have to demonstrate unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, 5238, 5242 (2005).  Clearly the 
evidence reflects that the veteran's thoracolumbar spine is 
not ankylosed, as ankylosis of the spine was never 
demonstrated on any examination of record.  Therefore, a 
rating in excess of 40 percent is not warranted based on the 
General Formula.  Moreover, neurological examinations have 
been insignificant for sensory or motor deficit, which is 
consistent with the MRI findings that show little, if any, 
nerve root compression.  

Furthermore, the evidence of record does not show that the 
veteran's low back disability results in incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  The record does not show that bed rest 
has been prescribed for the low back disability at least six 
times during any 12 month period during the entire appeal 
period.  

Likewise, the evidence during this time period does not 
indicate that a rating in excess of 40 percent is warranted 
under the old regulations for the reasons noted hereinabove.  
For example, ankylosis of the spine has never been 
demonstrated.  
Neurological manifestations have never been objectively 
demonstrated.  As such, a rating in excess of 40 percent is 
not assignable under either the old, or the revised criteria 
for rating the spine.

Thus, after a careful review of the record, the Board finds 
that a 40 percent rating is warranted for the service-
connected low back disability; however, the preponderance of 
the evidence is against a rating in excess of 40 percent for 
the veteran's service-connected low back disability at any 
time during the appeal period.  

C.  Right Shoulder

The veteran seeks an increased rating for the service-
connected bursitis of the right shoulder with degenerative 
joint disease.  

At VA examination in November 2002, the veteran reported 
daily, throbbing, pain, most in the joint line.  He denied 
any swelling, heat, or redness in that area.  There was 
stiffness present all the time.  There was no instability or 
giving way, or locking.  The fatigability was much more 
pronounced with any kind of work that was 45 degrees or 
higher overhead, and lack of endurance was similar.  
Treatment included anti-inflammatory medicine and some 
stretching.  The veteran reported flare-ups of pain twice 
weekly.  Precipitating factors included sleeping on his right 
side, doing pushups, any kind of circular movement, overhead 
lifting, carrying.  Alleviating factors including ibuprofen 
and a heating pad.  During a flare-up the veteran used only 
his left hand to drive.  The veteran has had no surgery or 
arthroscopy on the right shoulder.  There has never been any 
dislocation or subluxation.  The veteran denied fevers, 
sweats, chills, or any constitutional symptoms during a 
flare.  Examination revealed symmetrical clavicles.  The bulk 
of both shoulders was symmetrical.  There was joint line 
tenderness all around the joint on the right shoulder and 
especially in the insertion area for the ligaments in the 
lateral deltoid area.  Right shoulder abduction was 0 to 
about 160 degrees with pain; external rotation was 90 
degrees, but with pain; Internal rotation was only to 10 
degrees, with pain.  

A November 2002 magnetic resonance imaging (MRI) report 
revealed a partial thickness tear of the supraspinatus at 
insertion; a small amount of bursal fluid; AC arthropathy, 
lateral downsloping acromion and anterior inferior hooking of 
the acromion, all of which may cause impingement syndrome.  
The glenolabral complex appeared intact and the rotator cuff 
musculature was normal in bulk and signal characteristics.  

An August 2003 private examination report notes the veteran's 
complaints of frequent throbbing shoulder pain aggravated by 
driving, lifting more than 10 pounds or activities involving 
rotation of the right shoulder.  

Another August 2003 private examination report notes a 
moderate impingement syndrome of the right shoulder secondary 
to painful spasm and stiffness.  Active flexion was limited 
to 110 degrees, abduction to 100 degrees, internal rotation 
to 75 degrees, and external rotation to 80 degrees.  The 
impression was clinical and radiographic evidence of 
degenerative joint disease and bursitis of the right 
shoulder, with moderate impingement syndrome.  

At VA examination in December 2004, the veteran reported 
continued pain in the right shoulder.  On examination, active 
and passive flexion was 0-125 degrees, with abduction 0-105 
degrees.  That produced pain, especially on approaching the 
extremes of passive motion.  (Normal abduction should be 165 
degrees in both shoulders).  External rotation was 70 degrees 
with internal rotation to 80 degrees.  Extremes of those 
motions also produced pain in the right shoulder (normal 
external and internal rotation should be 80 degrees).  
Extension was normal at 50 degrees and produced mild 
discomfort in the right shoulder.  Repetitive motion, 
especially in abduction and flexion, produced increased 
weakness resulting in increased pain and limited motion.  The 
right shoulder obviously tires very easily on repetitive 
activity, resulting in only 0 to 80 degrees of abduction and 
0 to110 degrees of flexion after the activity.  There was 
also an accompanying increase in pain.  There was slight 
weakness of abduction of the right shoulder, but there was 
good strength of flexion and extension in the fingers and 
wrists. There was marked tenderness in the subacromial space 
of the right shoulder to palpation.  There was also some 
tenderness in the right acromioclavicular joint, but not on 
the left.  There was mild tenderness in the bicipital groove 
of the right shoulder.  The biceps, triceps, and 
radiobrachialis reflexes were absent bilaterally.  Dermatomes 
of C3-T10 were bilaterally intact.  X-rays of the right 
shoulder were limited.  There was minimal AC joint 
degenerative change.  There was no definite subacromial spur 
seen.  The humeral head was not high riding and no soft 
tissue calcifications were seen.  The examiner reviewed the 
MRI's from 2002 and 2004 (as summarized above) and concluded 
that there appeared to be a degenerative joint disease of the 
right shoulder.  The veteran definitely had impingement 
syndrome and adhesive capsulitis with limited motion, as 
evidenced on clinical examination.  There also appeared to be 
partial rotator cuff tear.  It does not appear to be 
complete, as there was not complete loss of abduction of the 
right shoulder which would appear to indicate only a partial 
tear.  Repetitive activity appeared to increase pain, 
producing weakness resulting in further loss of shoulder 
motion, especially in flexion and abduction.  

In a February 2005 narrative report, the veteran's private 
doctor noted that the veteran's right shoulder (on 
examination on February 1) showed moderate impingement 
secondary to painful spasm.

At VA examination in September 2005, the veteran continued to 
complain of right shoulder pain, described as throbbing, 
worse when cold.  Forward flexion was to 180 with minimal 
pain.  Hyperextension was to 50 degrees, with pain at 40 
degrees.  Abduction was to 50 degrees, with no pain and to 70 
degrees with passive pain to 80 degrees.  Internal rotation 
was passive 70 degrees, active 90 degrees, but with pain 
starting at 70 degrees.  External rotation was to 80 degrees 
passive, 90 degrees active, with pain starting at 70 degrees.  
The examiner estimated about an additional 10-15 degrees of 
limitation of motion after repetitive use due to pain.  The 
diagnosis was supraspinitus tear at insertion of the right 
shoulder, AC arthropathy of the right shoulder, and bursa of 
the right shoulder, all of which produced right shoulder 
pain, resulting in decreased manual dexterity, problems with 
lifting and carrying, and difficulty reaching, with decreased 
strength.  The veteran was unable to exercise or play 
recreational sports due to the shoulder disability.  
Additionally, the right shoulder disability had severe 
effects on the veteran's ability to engage in chores and 
shopping.  

The veteran's service-connected right shoulder disability is 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 for 
limitation of motion of the arm.  Under Diagnostic Code 5201 
for limitation of the arm, a 20 percent rating is assigned 
when limitation of the arm is at shoulder level.  A 30 
percent rating requires limitation of motion of the major arm 
to midway between the side and shoulder level.  A higher 40 
percent rating  is assigned when motion of the major arm is 
limited to 25 degrees from the side.

In this case, the medical evidence shows that the veteran has 
definite limitation of motion of the right (major) shoulder, 
particularly abduction, which has progressively worsened 
during the appeal period.  More recent examinations of the 
right shoulder indicate abduction limited to 80 degrees in 
February 2005 and limited to 50 degrees in September 2005.  
These ranges of motion included additional limitation due to 
pain, weakness, and fatigability.  These findings are also 
supported by the objective MRI evidence of record which 
confirms a partial rotator cuff tear in the right shoulder.  
Likewise, x-rays confirm bursitis and degenerative arthritis.  
Thus, the Board finds that the overall disability picture 
more nearly approximates the criteria for the assignment of a 
30 percent rating for the service-connected right shoulder 
disability.  Although the objective findings did not show 
abduction of the right arm limited to 45 degrees (exactly 
midway from side to shoulder level), the veteran's abduction 
was limited to less than shoulder level.  As noted above, 
when considering additional limitation due to pain, weakness 
and fatigue, the evidence of record clearly shows further 
decrease to somewhere between the side and shoulder level.  
Thus, in resolving all doubt in the veteran's favor, the 
Board finds that the criteria are approximated for the 
assignment of a 30 percent rating, but no higher.  In 
reaching this determination; however, the Board notes that 
motion of the right arm has never been limited to 25 degrees 
from the side; thus, a rating in excess of 30 percent is not 
for application under 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Likewise, a rating in excess of 30 percent is not 
applicable under the other codes pertaining to the shoulder.  
Specifically, ankylosis of the right arm is not demonstrated, 
and neither flail shoulder, false flail joint nor fibrous 
union of the humerus has been demonstrated.  Thus, a rating 
in excess of 30 percent under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200 (ankylosis) and/or Diagnostic Code 5202 (other 
impairment of the humerus) is not for application.  

Thus, in sum, the Board has considered the overall disability 
picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide 
for fair compensation in this case.  In so doing, the Board 
has carefully considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the veteran's 
disability is largely manifested by painful motion and 
weakness.  Although the veteran has pain and additional 
fatigability on repetitive motion, the Board finds that a 30 
percent disability rating considers the veteran's functional 
loss, pain, and weakness resulting from his right (major) 
shoulder impingement.  Indeed, without consideration of these 
additional factors, the veteran would not meet the criteria 
for a 30 percent rating.


ORDER

An initial compensable rating for the service-connected 
hemorrhoids is denied.  

An increased rating to 40 percent, but no higher, is granted 
for the service-connected degenerative joint/disc disease of 
the lumbar spine, subject to the laws and regulations 
governing the payment of monetary benefits.

An increased rating to 30 percent, but no higher, is granted 
for the service-connected right shoulder bursitis with 
degenerative joint disease, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


